INNPROB12C-W     Case 4:21-mj-00400-SHL Document 1-1 Filed 06/23/21 Page 1 of 2
 (11/08) USDC   IN/ND case 2:16-cr-00180-JVB-JEM document 101 (Court only) filed 05/17/21
                                            page 1 of 3
                            United States District Court
                                                  for
                                       Northern District of Indiana
                       Petition for Warrant for Offender Under Supervision
Name of Offender:     Michael J Wilson                                  Case Number: 2:16CR00180-001
                      3324 E 13th Street
                      Des Moines, Iowa 50317


Name of Sentencing Judicial Officer: The Honorable Joseph Van Bokkelen
Name of Assigned Magistrate Judge: The Honorable John Martin
Date of Original Sentence: December 5, 2017
Original Offense: Possessing a Firearm in Furtherance of a Crime of Violence
Original Sentence: 48 Months Bureau of Prisons; 36 Months Supervised Release
Type of Supervision: Supervised Release
Date Supervision Commenced: September 21, 2020


                          PETITIONING THE COURT TO ISSUE A WARRANT

The probation officer believes that the offender has violated the following conditions of supervision as set forth
in the Judgment.



Mandatory Condition No. 1 (Grade A Violation): The defendant shall not commit another federal, state, or
local crime.

Violation No. 1: On or about May 13, 2021, the defendant was arrested and charged in the Southern District of
Iowa under docket number DM21-13078 with Felon in Possession of a Firearm (D Felony); Possession of Heoin
(Failure to Affix Drug Stamp D Felony; Possession of Marijuana (Failure to Affix Drug Stamp) D Felony;
Possession of MDMA/Ectasy (Failure to Affix a Drug Stamp) D Felony and Possession of Methamphetamines
(Failure to Affix a Drug Stamp) D Felony. As of this writing, the defendant is currently incarcerated in the Polk
County Iowa Jail.



Mandatory Condition No. 2 (Grade B Violation): The defendant shall not unlawfully possess a controlled
substance.

Violation No. 1: On or about May 13, 2021, the defendant was arrested and charged in the Southern District of
Iowa under docket number DM21-13078 with Possession of Heoin (Failure to Affix Drug Stamp D Felony;
Possession of Marijuana (Failure to Affix Drug Stamp) D Felony; Possession of MDMA/Ectasy (Failure to Affix
a Drug Stamp) D Felony and Possession of Methamphetamines (Failure to Affix a Drug Stamp) D Felony. As of
this writing, the defendant is currently incarcerated in the Polk County Iowa Jail.




                                                        1
             Case 4:21-mj-00400-SHL Document 1-1 Filed 06/23/21 Page 2 ofDefendant:
                                                                            2         Michael J Wilson
       USDC IN/ND case 2:16-cr-00180-JVB-JEM document 101 (Court only) filed 05/17/21
                                                                         Docket No.: 2:16CR00180-001
                                        page 2 of 3



Mandatory Condition No. 11 (Grade B Violation): The defendant shall not possess a firearm, ammunition,
destructive device, or any other dangerous weapon (meaning an instrument designed to be used as a weapon and
capable of causing death or serious bodily harm).

Violation No. 1: On or about May 13, 2021, the defendant was arrested and charged in the Southern District of
Iowa under docket number DM21-13078 with Felon in Possession of a Firearm (D Felony Felony). As of this
writing, the defendant is currently incarcerated in the Polk County Iowa Jail.




U.S. Probation Officer Recommendation:

       The term of supervision should be revoked.

                                        I declare under penalty of perjury that the foregoing is true and correct.

                                                    Executed on:                   May 14, 2021


                                                                                 /s/ Eric Johnston

                                                                                Eric R. Johnston
                                                                              U.S. Probation Officer



THE COURT ORDERS:
☐ No action.
☐ The issuance of a summons.
X The issuance of a warrant.
☐
☐ Other.




                                                                           /s/Joshua P. Kolar
                                                                           Signature of Judicial Officer

                                                                                  5/17/2021
                                                                                       Date



                                                      2
